Mr. JUSTICE WEBBER, concurring in part and dissenting in part: I concur with the majority in affirming the judgment in cause No. 15627, holding that the maker of the note was not discharged by reason of impairment of collateral. I dissent from the denial of fees and costs in cause No. 16283. I find the reasoning in Duryea and Yarborough, cited in the principal opinion, persuasive. If the maker of a note has a valid defense, it may be asserted at the proper time and in the proper form, viz., in the holder’s suit on the note. To follow the majority’s position to its logical conclusion, any putative defendant in a personal injury action could forestall the plaintiff by filing a declaratory judgment proceeding asking that the plaintiff be declared contributorily negligent. If he did not prevail, then we end up with two lawsuits instead of one, and the Duryea court’s comment on the “race to the courthouse” becomes a reality. Furthermore, the majority ignores (or declares ambiguous) the plain language of the note in question which provides for fees “[i]n the event * * * suit is brought” on the note. This provision is not restricted to suit by the holder only. The reliance on Arrington is misplaced. In that case there was no effort to void the lease, only to enforce a peripheral covenant. In the case at bar, the declaratory judgment action went to the very root of the transaction, the validity of the note. It is also noteworthy that Arrington was a suit by a landlord/obligee against a tenant/obligor in which the landlord did not prevail. The parties are exactly reversed in their capacities of obligee/obligor in the instant case. Arrington is undoubtedly correct in its holding that if the obligee cannot prevail, obviously there is no basis for payment of fees by the obligor. I would reverse the trial court in cause No. 16283.